                       4:15-cv-04028-JES-JEH # 168            Page 1 of 11
                                                                                                      E-FILED
                                                              Wednesday, 02 December, 2020 04:28:37 PM
                                                                            Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS


ANDREA FAVELA,                                )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )       Case No. 15-cv-4028-JES-JEH
                                              )
JEFFREY BOYD, ROCK ISLAND                     )
COUNTY, and the SHERIFF OF ROCK               )
ISLAND COUNTY,                                )
                                              )
                       Defendants.            )


                                             ORDER

       This matter is now before the Court on Plaintiff Andrea Favela’s Motion (Doc. 159) for

Partial Judgment as a Matter of Law or a Partial New Trial. Defendants Rock Island County and

the Sheriff of Rock Island County filed a Response (Doc. 162) to Plaintiff’s Motion. Defendant

Boyd also filed a Response (Doc. 166) to Plaintiff’s Motion. For the reasons set forth below,

Plaintiff’s Motion is DENIED.

                                          BACKGROUND

       On October 9, 2020, following a five-day trial, a jury returned a verdict in the favor of

Plaintiff Andrea Favela and against Defendant Jeffery Boyd (“Boyd”) on Plaintiff’s equal

protection claim and intentional infliction of emotional distress claim. The jury awarded Plaintiff

$75,000 in compensatory damages and $225,000 in punitive damages. Additionally, the jury, in

answering a special interrogatory, found Boyd did not act within the scope of his employment.

Therefore, in effect, the jury found in favor of Defendants Rock Island County and the Sheriff of

Rock Island County (“Rock Island”), and against Plaintiff on this issue. Plaintiff brings her

Motion pursuant to Federal Rules of Civil Procedure 50, 59 and 60. Aside from reiterating some


                                                  1
                        4:15-cv-04028-JES-JEH # 168             Page 2 of 11




language regarding the standards under these rules, Plaintiff fails to articulate the proper

procedural vehicle that applies to each of her arguments.

                                             LEGAL STANDARD

       Rule 59(a)(1) allows a courts to “grant a new trial on all or some of the issues—and to

any party . . . after a jury trial, for any reason for which a new trial has heretofore been granted in

an action at law in federal court.” Fed. R. Civ. P. 59(a)(1)(A). A court should grant a motion for a

new trial only “if the verdict is against the clear weight of the evidence or the trial was unfair to

the moving party.” Clarett v. Roberts, 657 F.3d 664, 674 (7th Cir. 2011) (quoting David v.

Caterpillar, Inc., 324 F.3d 851, 863 (7th Cir. 2003)). To meet this standard, the movant must

demonstrate no rational jury could have rendered a verdict against them. Woodward v. Corr. Med.

Services of Illinois, Inc., 368 F.3d 917, 926 (7th Cir. 2004); Moore ex rel. Estate of Grady v.

Tuelja, 546 F.3d 423, 427 (7th Cir. 2008); King v. Harrington, 447 F.3d 531, 534 (7th Cir. 2006).

Rule 59(a) “is not merely intended to secure a forum for the relitigation of old matters or to

afford the parties the opportunity to present the case under new theories; instead, the motion is a

device properly used to correct manifest errors of law or fact or to present newly discovered

evidence.” Fort Howard Paper Co. v. Standard Havens, Inc., 901 F.2d 1373, 1380 n.4 (7th Cir.

1990) (quoting Rosera v. Int’l Harvester Co., 109 F.R.D. 143, 148–49 (E.D. Wis. 1986)). A court

will not “set aside a jury verdict if a reasonable basis exists in the record to support the verdict,

viewing the evidence in the light most favorable to the prevailing party, and leaving issues of

credibility and weight of the evidence to the jury.” Kapelanski v. Johnson, 390 F.3d 525, 530 (7th

Cir. 2004). “The party seeking a new trial based on alleged legal errors ‘bears a heavy burden.’”

Rasic v. City of Northlake, No. 08 C 104, 2010 WL 3365918, at *6 (N.D. Ill. Aug. 24, 2010)

(quoting Alverio v. Sam’s Warehouse Club, Inc., 253 F.3d 933, 939 (7th Cir. 2001)).



                                                   2
                        4:15-cv-04028-JES-JEH # 168             Page 3 of 11




       Under Fed. R. Civ. P. 50, in considering a motion for a judgment as a matter of law, the

court should grant the motion “when a party has been fully heard on an issue and there is no

legally sufficient evidentiary basis for a reasonable jury to find for that party on that issue.”

Alexander v. Mount Sinai Hosp. Med. Ctr., 484 F.3d 889, 902 (7th Cir. 2007). The court must

assess “whether the evidence presented, combined with all reasonable inferences permissibly

drawn therefrom, is sufficient to support the verdict when viewed in the light most favorable to

the party against whom the motion is directed.” Emmel v. Coca–Cola Bottling Co. of Chi., 95

F.3d 627, 629 (7th Cir. 1996). Such motion should be granted only where there can be one

conclusion based on evidence. McRoberts Software, Inc. v. Medial 100, Inc., 329 F.3d 557, 564

(7th Cir. 2003) (citing Emmel, 95 F.3d at 636).

       As Plaintiff stated, Fed. R. Civ. P. 60 allows a court to “relieve a party . . . from a final

judgment, order, or proceeding for the following reasons: . . . (1) mistake, inadvertence, surprise,

or excusable neglect; . . . (6) any other reason that justifies relief.” Doc. 166, at 1. However,

relief under Rule 60(b)(6) is an “extraordinary remedy” that should be granted only in

“exceptional circumstances.” Arendovich Investments, Inc. v. NNR Glob. Logistics, Inc., No. 15

C 4978, 2018 WL 10809374, at *2 (N.D. Ill. Feb. 22, 2018) (citing Banks v. Chicago Bd. of

Educ., 750 F.3d 663, 666-67 (7th Cir. 2014). Motions under Rule 60(b) cannot be a general

request for relief, the party must state the specific grounds for relief. Id. A mistake of law is not a

ground for relief under Rule 60(b). Equilease Fin. Servs., Inc. v. Fincastle Leasing, Inc., 305 F.

App’x 291, 293(7th Cir. 2008).

                                                 DISCUSSION

       As a preliminary matter, the Court denies Plaintiff’s request for any relief under Rule 60.

Plaintiff did not articulate her specific grounds for relief or demonstrate any exceptional



                                                   3
                            4:15-cv-04028-JES-JEH # 168                    Page 4 of 11




circumstances warranting relief. The best the Court can glean from Plaintiff’s brief is that she

raises grounds of mistake of law. Controlling caselaw from the Seventh Circuit Court of Appeals

is clear on this point: “A mistake of law should be raised in a timely Rule 59(e) motion or by way

of appeal; Rule 60(b) is not a substitute for either.” Equilease Fin. Servs., Inc., 305 F. App’x 291,

294 (7th Cir. 2008) (citing Stoller v. Pure Fishing Inc., 528 F.3d 478, 480 (7th Cir. 2008); Bell v.

Eastman Kodak Co., 214 F.3d 798, 800–01 (7th Cir. 2000).

         Plaintiff raises three grounds upon which she requests a “new trial/judgment”: (1) the

Court erred in dismissing Plaintiff’s Monell claim; (2) No reasonable jury could have found

Boyd was not acting within the scope of his employment; and (3) the Court erroneously ruled

Rock Island was not required to indemnify Boyd. Each argument will be discussed in turn.

         1. Monell Liability

         In her first argument, Plaintiff asserts the Court erred in granting Rock Island’s Motion

for Judgment as a Matter of Law on Monell claim and Plaintiff is entitled to a new trial and/or

judgment as a matter of law on her Monell claim. Doc. 159, at 11. Plaintiff argues because she

prevailed on her equal protection claim at trial, she must prevail on her Monell claim, otherwise

the jury’s verdict is inconsistent. 1 Id. at 11. Plaintiff contends Boyd acted within his role a final

policy maker when he committed the relevant conduct that formed Plaintiff’s underlying

constitutional claim. Id. at 3. In its Response, Rock Island argues Plaintiff misunderstands the

requirements of a Monell claim and “this court correctly found Boyd was not acting in a

policymaker role when he committed the tortious acts plaintiff alleges.” Doc. 162, at 1.




1
 These two findings are not mutually exclusive. See Seventh Circuit Civil Pattern Instruction 7.24 “If you find that
Plaintiff has proved a constitutional violation by a preponderance of the evidence, you must consider whether
[Municipality] is [also] liable to Plaintiff. [Municipality] is not responsible simply because it employed [Officer(s) or
employee(s)].” Monell liability is a separate inquiry.

                                                           4
                        4:15-cv-04028-JES-JEH # 168              Page 5 of 11




        In 2018, the Court entered an Order denying Rock Island’s Motion to Dismiss the Monell

claim before issues were further flushed out for trial, before trial testimony and evidence was

presented, and before Rock Island produced evidence that Boyd “violated rather than

implemented the Sheriff’s policies, procedures, or customs.” See Doc. 85, at 5-6 (citing

Auriemma v. Rice, 957 F.2d 397, 400-01 (7th Cir. 1992)). The Parties previously agreed that

Boyd had final policy making authority in some areas. Doc. 135, at 3. However, the question of

whether the acts of Boyd as alleged by Plaintiff fell within those policymaking decisions

remained at issue for trial. Id. at 4. Before trial, the Court instructed Plaintiff to “clearly define

how the decisions by Boyd fall within the policymaking interests of the Sheriff’s Office.” Id. At

the close of evidence at trial, among other rulings, the Court granted Rock Island’s Motion for

Judgment as a Matter of Law on the issue of Monell liability. Now, Plaintiff has again raised the

issue of whether the Rock Island is subject to liability under Monell. The Parties have been fully

heard on this issue in multiple oral arguments and briefing. Plaintiff re-raises the same arguments

as she did before the Court granted judgment for Rock Island on this issue. For the reasons stated

in the Court’s previous ruling and for the reasons discussed below, the Court again finds Rock

Island is not liable under Monell.

        It is well-settled that Monell liability is not a form of respondeat superior. Rather, a

municipality can only be held liable ‘when execution of its policy or custom, whether made by

its lawmakers or by those whose edicts or acts may fairly be said to represent official policy,

inflicts the injury that the government as an entity is responsible for under section 1983.’”

Valentino v. Vill. of S. Chicago Heights, 575 F.3d 664, 674–75 (7th Cir. 2009) (quoting Monell,

436 U.S. at 694). “Misbehaving employees are responsible for their own conduct” whereas

municipalities are responsible only for their decisions and policies. Lewis v. City of Chicago, 496



                                                    5
                       4:15-cv-04028-JES-JEH # 168             Page 6 of 11




F.3d 645, 656 (7th Cir. 2007). Plaintiff raises a Monell theory that Boyd, as a final policy maker,

caused a constitutional deprivation. When alleging this type of theory, the inquiry is whether the

individual is a policymaker ‘in a particular area, or on a particular issue,’ not “whether an official

is a policymaker on all matters for the municipality.” Valentino, 575 F.3d at 676 (quoting

Kujawski v. Bd. of Comm’rs of Bartholomew County, Ind., 183 F.3d 734, 737 (7th Cir. 1999)).

       Monell cases often involve situations where the official’s actions have a strong

association with his or her government role. There is little caselaw involving an official and a

private citizen where the conduct was overwhelmingly of a personal nature (i.e. interactions at a

gym, gift giving, texting, and following someone in hopes of creating a romantic relationship or

friendship or to “help” them with fitness goals). In searching for similar cases, the Court

reviewed various cases among the circuits, cases the Court cited when it granted judgment for

Rock Island on this issue, and cases cited by the Parties in their briefs. None of them compel the

Court to overturn its ruling as to Monell liability. Nor has Plaintiff pointed to any controlling

precedent on this issue that the Court misapplied.

       Decisions to harass or to follow someone in hopes of establishing a personal or romantic

relationship are not related to Rock Island’s interest. Rock Island cannot be characterized as a

moving force behind these acts. Plaintiff even pointed out that Rock Island presented evidence of

Boyd’s failure to follow procedures for issuing citations and conduct criminal investigations.

Doc. 159, at 4. Boyd’s authority with respect to law enforcement did not give him the power to

violate policies related to harassment or to misuse his power for a purely personal agenda.

Boyd’s purported criminal investigation into Plaintiff was merely pretext for his personal agenda

and it was unsubstantiated that any formal investigation was opened regarding Plaintiff. Nor does

his minimal misuse of public resources to research Plaintiff or follow Plaintiff in his car rise to



                                                  6
                               4:15-cv-04028-JES-JEH # 168                     Page 7 of 11




Monell liability. Plaintiff never actually received 2 a ticket for driving without a license from

Boyd and she was not arrested on criminal charges stemming from Boyd’s fictious investigation.

Boyd’s Alford plea also suggests Boyd was not furthering an interest of his employer, Rock

Island. None of the evidence presented demonstrates that Rock Island was a driving force in

Boyd violating Plaintiff’s constitutional rights. At the time the Court ruled for Rock Island there

was no legally sufficient evidentiary basis for a reasonable jury to find for Plaintiff and Plaintiff

has not presented anything to alter the Court’s opinion. As such, Plaintiff is not entitled to a new

trial or judgment in her favor on the issue of Monell liability.

           2. Scope of Employment

           In her second argument, Plaintiff moves for a “new trial and/judgment” on the issue of

scope of employment. Plaintiff prevailed on her equal protection claim and her claim for

intentional infliction of emotion distress, but the jury did not find that Boyd acted within the

scope of employment when he committed the acts that formed the basis of Plaintiff’s claims.

Plaintiff argues the jury’s finding was against the manifest weight of the evidence. Id. In viewing

evidence in the light most favorable to the prevailing party at trial, Rock Island on this issue, the

Court finds a reasonable basis exists in the record to support the verdict as to scope of

employment. There is no factual or legal basis to overturn the jury’s finding.

           A jury verdict is entitled to substantial deference. “[T]he jury is the body best equipped to

judge the facts, weigh the evidence, determine credibility, and use its common sense to arrive at

a reasoned decision.” Massey v. Blue Cross-Blue Shield of Illinois, 226 F.3d 922, 925 (7th Cir.

2000). “Overturning a jury verdict is not something [the courts] do lightly.” Id. Here, there was a

reasonable basis for a jury to find Boyd was not acting in the scope of his employment. In



2
    Plaintiff misstates evidence presented at trial in asserting the Boyd issued tickets to Plaintiff. See Doc. 159, at 10.

                                                               7
                           4:15-cv-04028-JES-JEH # 168                   Page 8 of 11




addition to the evidence discussed above, evidence showed Boyd and Plaintiff met at a gym, not

when Boyd was, for example, issuing a citation, or conducting any other law enforcement

activity. Boyd did not go to the gym for law enforcement activities – like Plaintiff, he was a

member at the gym who went there to work out. Even if Boyd had met Plaintiff while enforcing

the law, their overall interactions were almost exclusively personal. Boyd admitted numerous

times that he continually contacted Plaintiff after she rebuffed him because he “wanted his friend

back.” Whether his intentions were romantic or not, Boyd had been contacting Plaintiff for

months before he attempted to use the pretext of the sheriff’s office to persuade Plaintiff into

meeting with him or speaking with him. No evidence showed Rock Island knew of Boyd’s

inappropriate actions and disregarded them. In fact, evidence showed when Rock Island became

aware of Boyd’s interactions with Plaintiff, it investigated him for official misconduct, to which

Boyd ultimately entered an Alford plea. To the extent any evidence supports a jury finding Boyd

did act within the scope of employment, it does not rise to level of overturning the jury verdict.

         Plaintiff relies on Doe v. City of Chicago, 360 F.3d 667 (7th Cir. 2004) to support her

argument regarding scope of employment and mixed motives. It is unclear how Doe supports

Plaintiff’s request to overturn the verdict. In Doe, the Seventh Circuit found it was premature for

the trial court to rule on scope of employment, whereas the determination as to scope here fell

within the sole province of the jury. See id. at 672-73. In addition to citing Doe, Plaintiff makes

vague assertions regarding “undisputed evidence” but fails to provide any record citation to

many of her statements. See Doc. 159, at 10, 12, 13. 3 For example, Plaintiff asserts “undisputed



3
 “The undisputed evidence established these elements and Defendant’s motion should have been denied” ; “It is
undisputed that Boyd drove his Sheriff’s vehicle, issued traffic tickets, threatened arrest, and otherwise used his
access to law enforcement authority to pursue and harass Plaintiff.”; “The undisputed evidence showed that Boyd
was conducting an investigation into Plaintiff’s alleged criminal activity and he took law enforcement action to do
so.”; “In other words, Boyd’s law enforcement conduct was what injured Plaintiff and formed the basis for her
claims. This was established by the undisputed evidence.”

                                                          8
                       4:15-cv-04028-JES-JEH # 168             Page 9 of 11




evidence showed that Boyd was conducting an investigation into Plaintiff’s alleged criminal

activity.” Id. at 12. This statement mischaracterizes the evidence presented at trial. Neither party

presented evidence of Rock Island County initiating a criminal investigation into Plaintiff. Boyd

merely made fantastical statements to Plaintiff that he was doing this. In most of her statements,

Plaintiff does not point the Court to any particular witness’ general testimony or evidence, even

though Plaintiff clearly had access to testimony from the transcripts she attached to her brief.

       The jury was also free to make credibility determinations in viewing the evidence and

witnesses. In doing so, it can be assumed that any conflicts between the parties’ testimony were

resolved by the jury in favor of the prevailing party. Kapelanski, 390 F.3d at 531. The jury could

have chosen to discredit Boyd’s self-serving statements that he was working as Sheriff 24 hours

a day, 7 days a week or that Boyd believed Plaintiff was engaged in criminal activity. These are

just some examples of evidence the jury could have considered in its finding that Boyd was not

acting within the scope of his employment. After five days of trial, the jury concluded just that,

and the Court finds there was a reasonable basis to support the jury’s determination. Accordingly,

Rock Island remains not liable for Boyd’s actions.

       3. Indemnification

       Plaintiff’s final argument strangely asks the Court to reconsider its August 28, 2018

ruling on indemnification even though Plaintiff’s request for indemnification remained viable

through trial. Plaintiff argues the Court erred in dismissing Plaintiff’s claims under 55 Ill. Comp.

Stat. Ann. 5/5-1002 even though “Plaintiff’s indemnification claim was not brought pursuant to

Section 5-1002.” Doc. 159, at 16. Plaintiff argues such ruling was a manifest error of the law

because Plaintiff brought her claim under the Illinois Tort Immunity Act, 745 Ill. Comp. Stat.

Ann. 10/9-102. Id. at 14. Plaintiff’s argument regarding the Court’s prior Order on the



                                                  9
                       4:15-cv-04028-JES-JEH # 168             Page 10 of 11




application of § 5-1002 is nonsensical. See Doc. 85. Plaintiff completely disregards the Court’s

ruling in the same Order that held “the Defendants’ Motion to Dismiss the Plaintiff’s

indemnification claim pursuant to the Tort Immunity Act is DENIED” and “Count VI, her

indemnification claim against the Sheriff for Boyd’s actions, pursuant to the Tort Immunity Act,

remains.” Id. at 8-9. As such, there is no basis for the Court to reconsider its prior ruling.

       Although the procedural basis is not clear, Plaintiff further argues she is entitled to

reversal on the Court’s finding as to indemnification because “judgment has been entered against

Defendant Boyd for his conduct while serving as Sheriff of Rock Island County.” Doc. 159, at

14. Plaintiff asserts an Illinois appellate court’s decision in Brown v. King, 767 N.E.2d 357 (Ill.

App. Ct. 2001) supports her position that Rock Island must indemnify Boyd for his willful

conduct. In its Response, Rock Island argues indemnification is impossible due to the jury’s

finding that Boyd acted outside of the scope of his employment. Doc. 162, at 7.

       The Court agrees that Plaintiff’s argument overlooks the jury’s finding on scope of

employment and misreads the Tort Immunity Act. Plaintiff is not entitled to reversal simply

because judgment was entered against Boyd on Plaintiff’s claims. The Tort Immunity Act

requires more than Plaintiff suggests. As the Court stated in its previous Order, “under Illinois

law, the Tort Immunity Act also requires that municipal employees’ acts be within the scope of

their employment for them to be indemnified. (D. 82-1 at pg. 11) (citing Wright v. City of

Danville, 675 N.E. 2d 110, 117-118 (Ill. 1996)).” Doc. 85, at 8. Pursuant to § 9-102, “[a] local

public entity is empowered and directed to pay any tort judgment or settlement for compensatory

damages (and may pay any associated attorney’s fees and costs) for which it or an employee

while acting within the scope of his employment is liable in the manner provided in this Article.”

745 Ill. Comp. Stat. Ann. 10/9-102. The plain language of the statute requires that the employee



                                                  10
                      4:15-cv-04028-JES-JEH # 168            Page 11 of 11




act within the scope of employment. Moreover, Plaintiff’s reliance on Brown is misplaced

because Brown addressed whether a sheriff can be liable for his deputies’ willful and wanton

misconduct in addition to negligent misconduct. Regardless of whether Boyd’s conduct was

willful, it must be within the scope of employment to trigger mandatory indemnification on the

municipality – the jury found it was not within the scope. Due to the jury’s finding, the Tort

Immunity Act is no longer an applicable basis for Rock Island to indemnify Boyd for his actions.



                                         CONCLUSION

       For the reasons set forth above, Plaintiff’s Motion (Doc. 159) for Partial Judgment as a

Matter of Law or a Partial New Trial is DENIED.



               Signed on this 2nd day of December, 2020.

                                              s/James E. Shadid
                                              James E. Shadid
                                              United States District Judge




                                                11
